Case 3:20-cv-14590-MAS-DEA Document 50 Filed 02/12/21 Page 1 of 1 PageID: 879
                                                                       THREE GATEWAY CENTER
                                                                       100 Mulberry Street, 15th Floor
                                                                       Newark, NJ 07102
                                                                       T: 973.757.1100
                                                                       F: 973.757.1090
                                                                       WALSH.LAW

Liza M. Walsh
Direct Dial: (973) 757‐1101
lwalsh@walsh.law

                                                February 12, 2021
VIA ECF
Hon. Douglas E. Arpert, U.S.M.J.
United States District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

        Re:      Catalyst Pharmaceuticals, Inc., et al. v. Jacobus Pharmaceuticals, Inc., et al.
                 Civil Action No.: 3:20-cv-14590 (MAS-DEA) (Consolidated)

Dear Judge Arpert:

       This firm, together with Sterne, Kessler, Goldstein & Fox, PLLC, represents Plaintiffs
Catalyst Pharmaceuticals, Inc. and SERB SA (collectively, “Plaintiffs”) in connection with the
above-referenced consolidated matter. On behalf of all parties, we respectfully submit the
enclosed proposed Stipulated Discovery Confidentiality Order, along with an attorney certification
from each party in support thereof.

        Should the proposed Order meet with Your Honor’s approval, we respectfully request that
it be executed and entered on the docket. We thank the Court for its attention to this matter and
are available should the Court have any questions.



                                                     Respectfully submitted,

                                                     s/Liza M. Walsh

                                                     Liza M. Walsh

Enclosures
cc:   All Counsel of Record (via ECF & email)
